Merrick, O. J.,
concurring. I concur in the decree of the court in this case, but am unwilling to assent to so much as has been said respecting the admissibility of parol proof to supply the name of the purchaser in the body of the act of sale from E. B. Williston to H. T. Williams.
Whatever ambiguity arises upon this instrument is patent. The most, therefore, that could be done would be to examine it “ by the light of surrounding circumstances.” But these could hardly supply the want of a party to the instrument itself. 1 Greenleaf, sec. 297 et seq.
If the name of the grantee could be supplied by parol, then that of the grantor, and the subject-matter of the contract itself could be supplied in the same way, and thus the instrument would be no longer in writing.
The case cited from 7 Rob. 80 is not at all in conflict with this view. In that case the proof of demand and notice of non-payment might have been made exclusively by parol, and the courts there say that they are not prepared to say that a party should not be permitted to prove such additional facts as may be deemed necessary to establish the notice of the protest.
So, too, where a contract has been entered into without date, as the date is not essential to it, the time of its delivery may be proven aliunde.
In this case, however, I do not see any great difficulty in arriving at the intention of the party from the instrument itself. It is true that the name of the grantee is not mentioned in the body of the act. But id certum est quod certum reddi potest. The instrument shows that Williston was the vendor; that he received the price which was paid him by the other party; that there were but two parties to the act, and that they signed the act with the witnesses whose names are given in the body of the act. The names of the witnesses, the notary and the vendor being given, it is demonstrated that the only other person signing the act is the vendee, and he is H. T. Williams.
The parol proof in fact proves nothing more than is shown by the act of sale.
The judgment of the lower court, I think with my colleagues, ought to be affirmed.